Title: From John Adams to John Adlum, 26 November 1824
From: Adams, John
To: Adlum, John



Sir,
Quincy 26th. November 1824.

I have received from Mr Curtis your valuable present of American Wine; whether it is made from original American Grapes or from plants imported from abroad is an equal proof that wine can be made in this country.
Indeed Grapes are raised in the City of Boston and its neighbouring Towns in such quantities that wine might be made of them here. I have in my own garden a vine, of one of the finest French white Grapes, which has been here certainly more than fifty years, and for ought I know near a hundred. When we have taken any proper care of it, it still flourishes in great luxuriance and produces large quantities of fruit. It is a hardy plant but we have a terrible enemy to Grapes in this part of the country in the rose-bug which seizes upon the blossoms as soon as they appear and destroys the greater part of them.
I doubt not that it will prevail by degrees so that it will be a valuable enjoyment. I wish you every success in the cultivation of it.
I am your obliged & humble Servant
John Adams.